Ex. 10.1



CONSULTING SERVICES AGREEMENT


This Agreement for Consulting Services (“Agreement”), effective April 2, 2008
(“Effective Date”), is by and between Jeffrey C. Selby, an individual residing
at 12041 Layton Drive, Glen Allen, VA 23059 (Tax ID# ###-##-####)
(“Consultant”), and LandAmerica Financial Group, Inc. (“Company”), a Virginia
corporation.


WHEREAS, Consultant has been employed by Company as the President of its
Commercial Services Channel; and


WHEREAS, Consultant has notified Company of his intent to retire from full-time
employment with Company effective April 1, 2008; and


WHEREAS, Company wishes to keep Consultant available to advise members of its
senior leadership on issues related to Consultant’s areas of expertise through
the end of 2008; and


WHEREAS, the parties wish Consultant to provide such services to Company upon
the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the foregoing and mutual promises contained
herein, the parties agree as follows:


1.           Consultant agrees to provide Company with services as described in
this section (“Services”) for a period beginning on the Effective Date and
ending on December 31, 2008 (“Contract Period”).  During the Contract Period,
Consultant will serve as an advisor to the Chairman and Chief Executive Officer
of Company on issues to include mergers and acquisitions, American Land Title
Association initiatives, corporate governance, Board projects and other major
policy initiatives.  Consultant also will be available to advise any member of
Company’s Executive Leadership Team, including his successor as President of
Company’s Commercial Services Channel, on projects and programs with
corporate-wide impact and exposure.  Consultant will provide Services to the
Company for a minimum of fifty (50) hours per month.


2.           Company shall pay Consultant for Services rendered under this
Agreement on a monthly basis, one month in arrears, at a rate of Three Hundred
Seventy-Five Dollars ($375.00) per hour.  In addition, Company agrees to
reimburse reasonable and necessary expenses incurred during the Contract Period
by Consultant in completion of Services under the Agreement pursuant to the
terms and conditions set forth in Company’s Expense Reimbursement
Policy.  Documentation of any and all expenses to be reimbursed under this
Agreement must comply with the standards set forth in that policy.  Consultant
will submit a request for reimbursement on a monthly basis accompanied by
appropriate documentation, along with a monthly invoice reflecting the total
number of hours of Services performed during that month.  Company will pay
approved expenses within thirty (30) days of receipt of such request.


3.           Consultant may visit the Company office as needed during Company’s
normal working hours.  Company will provide a workspace for Consultant to use
when Consultant visits Company’s premises.  Consultant shall provide his own
supplies in the performance of the Services.  Company shall not provide
Consultant with any training for the performance of the Services.  Consultant
agrees to observe Company’s rules, policies, and procedures, including, but not
limited to, Company’s Code of Business Conduct and Ethics and Insider Trading
policy, when on Company’s premises and at all other applicable times.


4.           All findings, conclusions, work papers, files, and data, including,
but not limited to, all inventions, discoveries, trade secrets, techniques,
processes and know-how, whether or not patentable, copyrightable or otherwise
subject to protection, that are made by Consultant, either alone or with others,
in the performance of the Services or which result, to any extent, from use of
Company’s premises or property (collectively, “Work Product”), shall become the
exclusive property of Company.  Consultant hereby assigns, transfers and conveys
all of Consultant’s right, title and interest in and to any and all Work
Product, including the copyright thereon.  Upon the request and at the expense
of Company, Consultant will execute and deliver any and all instruments and
documents and take such other acts as may be necessary or desirable to document
such transfer or to enable Company to apply for, prosecute and enforce patents,
trademarks or copyrights in any jurisdiction with respect to any Work Product or
to obtain any extension, validation, re-issue, continuance or renewal of any
such intellectual property right.  Without limiting the foregoing, Consultant
shall assign, grant and convey unto Company all of Consultant’s right, title and
interest, now existing or that may exist in the future, in and to any patents,
trademarks or copyrights and other information and material resulting from the
performance of the Services.  Consultant shall not submit applications for
patent, trademark, or copyright registrations in any country for any information
or materials created by Consultant pursuant to this Agreement.  The provisions
of this Section 4 shall survive the expiration or sooner termination of the term
of this Agreement.


5.           Consultant agrees to maintain and protect the confidentiality of
Company’s Confidential Information.  “Confidential Information” shall be defined
as Company’s (and its affiliated companies) technical and financial data,
processes, trade secrets, customer and/or employee information, proprietary
property, and policies and procedures, including, but not limited to, any
information Consultant receives as a result of being given access to Company’s
computer system(s).  Confidential Information shall also include any “nonpublic
personal information,” as defined in § 509 of the Gramm-Leach-Bliley Act (P.L.
106-102) (15 U.S.C. § 6809) and implementing regulations thereof.  Upon
termination of this Agreement, for whatever cause, Consultant shall promptly
return to Company all copies of any Confidential Information, data, records, or
materials of whatever nature or kind, including all materials incorporating the
Confidential Information or proprietary property of Company or its affiliated
companies.  Consultant shall also furnish to Company all work in progress or
portions thereof, including all incomplete work.  Consultant’s obligation to
maintain the confidentiality of Company’s Confidential Information shall survive
the termination, for any reason, of this Agreement.


6.           The parties acknowledge that, in order to perform the Services
provided in this Agreement, Consultant may require access to Company’s computer
system (“Computer System”). Should Consultant be given access to the Computer
System, Consultant acknowledges that the Computer System and all information
contained thereon is proprietary to Company and Company shall retain title to
all such information. Consultant will adhere to all Company’s rules, policies,
and procedures governing access to the Computer System, will only use the
Computer System in accordance with the Services provided under this Agreement,
and will return any and all equipment or component of the Computer System to
which Consultant is given temporary physical possession in the condition in
which it was provided to Consultant absent normal wear and tear.  Consultant
shall ensure that his equipment is not used to gain illegal or otherwise
unauthorized access to the System, either by Consultant or third parties gaining
access to Consultant’s systems (commonly referred to as “hackers”).  Consultant
is responsible for establishing and maintaining the appropriate security devices
(firewalls, etc.) to prevent unauthorized access to the System.  Consultant’s
use of the System shall be free of all known bugs, viruses, so-called “time
bombs” or other functions, routines, devices, or instructions designed or
available to create unauthorized access to or interruption in the proper
functioning of the System or any connected applications of Company. Consultant
will not access or attempt to access (through hacking, password mining, or any
other means) any areas of (or through) the System to which Consultant has not
been advised by Company that Consultant has access.  Consultant shall also not
bypass or attempt to bypass any security mechanisms in place on the System or to
use the System to attempt to bypass any security mechanisms in place on any
other system.  This includes, but is not limited to, running any password
cracking software, or attempting to access a system that Consultant knows or
reasonably should know Consultant is not authorized to access in the manner or
to the extent attempted.  Consultant understands that Company is not responsible
for the content of transmissions that may pass through the System.  Consultant
agrees that he will not use the System in ways that violate laws, infringe the
rights of others, or interfere with the users, services, or equipment of the
System.  Consultant acknowledges that Company is not responsible for any of
Consultant’s property or data stored or maintained on the System.  This shall
include, but is not limited to, any data stored or maintained on the System,
including the loss, corruption, or back-up thereof.  The maintenance, updating,
and protection of Consultant’s data and other property are the complete and
total responsibility of Consultant.  Consultant acknowledges that access to the
Computer System is subject to review and there is no expectation of privacy
regarding such use.  Further, Consultant acknowledges that access to the
Computer System is at Company’s sole discretion and can be terminated at any
time, with or without prior notice.


7.           Consultant agrees not to hire or solicit employment of any of
Company’s personnel during the term of this Agreement and for a period of six
(6) months after the conclusion of this Agreement, absent written consent
thereto by Company.


8.           Consultant shall indemnify and hold harmless Company (and
affiliated companies) against all liability, damages, costs, and fees (including
attorneys’ fees), in connection with, and will assume full responsibility for,
(a) payment of all federal, state and local taxes, and/or contributions imposed
or required under workers’ compensation, unemployment insurance, Social
Security, and income tax laws with respect to Consultant; (b) all liability,
damages, costs, and fees (including attorneys’ fees), arising from or related to
Consultant’s acts or omissions or negligence in the performance of the Services;
(c) all liability, damages, costs, and fees (including attorneys’ fees), arising
from or related to Consultant’s access to the Computer System.


9.           Consultant hereby represents to Company that he may perform similar
services for other customers, although Consultant agrees that he will not
perform such services to the extent they interfere with his obligations under
Section 1 of this Agreement.  It is the intention of the parties that Consultant
shall provide the Services to Company as an independent contractor and not as an
employee of Company.  Accordingly, Consultant shall not be eligible to
participate as an active participant in any benefit plans offered by Company to
its employees.


10.           Consultant hereby represents to Company, and Company expressly
relies upon such representation, that Consultant is not a party to any existing
agreement that would prevent Consultant from entering into and performing the
Services described in this Agreement.  Consultant will not enter into any other
agreement that is in conflict with Consultant’s obligations under this
Agreement.


11.           Consultant acknowledges that nothing contained in this Agreement
shall convey or confer upon Consultant any right to use Company’s trademarks,
trade names, service marks, copyrights, logos and other proprietary property
without Company’s express written prior permission and that such shall, at all
times, remain the sole property of Company.


12.           Consultant shall maintain complete records of all costs payable by
Company under the terms of this Agreement for three (3) years after the
termination of this Agreement.  Such records shall specifically include, but are
not limited to, timesheets and expense records for Consultant’s provision of
Services to Company.  All such records shall be maintained in accordance with
recognized accounting practices.  Consultant will assist Company in meeting its
audit and any other regulatory requirements, including providing access to
Consultant’s books and records pertaining to services provided to Company, to
enable Company and its auditors and examiners to conduct appropriate audits and
examinations of the operations of Consultant, including those required by law,
which have been customarily performed by Company to verify: (a) accuracy of
Consultant’s charges to Company and (b) that services are being performed in
accordance with the terms of this Agreement.  If any audit or examination
reveals that Consultant’s invoices for the audited period are not correct for
such period, Consultant shall promptly reimburse Company for the amount of any
overcharges.


13.           This Agreement and the rights granted to either party hereunder
may not be assigned by either party in whole or in part without the prior
written consent of the other party.  This Agreement shall be governed and
construed in accordance with the laws of the Commonwealth of Virginia.  If any
provision of this Agreement shall, for any reason, be adjudged to be void,
invalid or unenforceable by a court of law, the remainder of this Agreement
shall continue and remain in full force and effect.  The failure of either party
to enforce any provision of this Agreement shall not constitute a waiver of such
party’s right to pursue any prior or subsequent breach, violation or default of
the Agreement. This Agreement contains the entire agreement between the parties
relative to the Services provided herein.  No amendment, wavier or discharge of
any provision of this Agreement shall be effective against any party unless that
party shall have consented thereto in writing.




Consultant
 
 
___________________________________
Jeffrey C. Selby
 
LandAmerica Financial Group, Inc.
 
 
By:________________________________
     Theodore L. Chandler, Jr.
     Chairman and Chief Executive Officer




